Citation Nr: 0106563	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-03 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to April 30, 1998, for 
a 30 percent evaluation for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 review officer 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Portland, Oregon (RO) which increased the 
disability rating for PTSD to 30 percent effective on April 
30, 1998.

The record shows that the veteran initiated an appeal of a 
January 1998 RO decision granting service connection for PTSD 
and assigning a 10 percent disability rating.  However, in 
December 1998, after the RO had increased the rating to 30 
percent, the veteran informed the RO in writing that he was 
satisfied with the rating and he did not perfect his appeal.  
Therefore, this issue is not before the Board.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  Evidence dated prior to April 30, 1998, does not show 
PTSD impairment sufficient to support a 30 percent disability 
rating.


CONCLUSION OF LAW

The evidence does not satisfy criteria for an effective date 
prior to April 30, 1998, for a 30 percent evaluation for 
PTSD.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected PTSD should 
be rated as 30 percent disabling, effective prior to April 
30, 1998.  He and his representative argue that the effective 
date of that rating should be the date of the original claim 
for service connection for PTSD.

As a general rule, the effective date for a disability 
compensation award arising from an original claim, a claim to 
reopen after final disallowance or a claim for an increased 
rating, is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2000).  An exception to this 
rule includes a case in which a veteran submits an 
application for compensation within a year after separation 
from service; in which case the effective date of a 
compensation award is the day following separation from 
service.  Id.  Another exception is a case in which a veteran 
submits an application for an increased rating for a service-
connected disorder within a year after there is evidence 
showing increased disability; in which case the effective 
date of an increased compensation award is the date of that 
evidence.  Id; Harper v. Brown, 10 Vet. App. 125, 126-127 
(1997).  Neither exception is applicable here because the 
original claim was not submitted within a year of service and 
because the original claim was for service connection, not 
for increased ratings.

In this case the veteran asserts that the effective date of 
the 30 percent PTSD rating should be August 9, 1996, the date 
upon which the RO received his original claim of entitlement 
to service connection for PTSD.  The veteran and his 
representative further contend, and the record confirms, that 
there was no final decision on the appropriate PTSD rating 
from the date of the original service connection claim to the 
time the veteran expressed satisfaction with the 30 percent 
rating and initiated his earlier-effective-date appeal.

The relevant procedural history of the case is as follows,  
in January 1998 the RO issued a rating decision granting 
service connection for PTSD and assigning a 10 percent 
disability rating effective on August 9, 1996, the date of 
the original claim.  On April 30, 1998 the veteran timely 
initiated an appeal of the 10 percent rating.  In November 
1998, after additional factual development, the RO issued a 
rating decision and a statement of the case increasing the 
rating to 30 percent, effective on April 30, 1998.  In 
December 1998 the veteran submitted a written statement 
expressing satisfaction with the 30 percent rating but 
asserting that the effective date should be on August 9, 
1996, the date of the original service connection claim.  
Thereafter, the veteran timely perfected his earlier-
effective-date claim.  The record does not show a final RO 
decision on the rating claim prior to the veteran's expressed 
satisfaction with the 30 percent evaluation.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Furthermore, 
the veteran's original August 9, 1996, PTSD claim was pending 
at the time he initiated his appeal on the earlier-effective-
date claim.  Therefore, the earliest possible effective date 
for the 30 percent rating is August 9, 1996.  See 38 U.S.C.A. 
§ 5110 (West 1991).

Notwithstanding the foregoing, the appropriate effective date 
for the 30 percent PTSD rating cannot precede the date upon 
which evidence shows the PTSD to have actually worsened 
enough to support that rating.  See 38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400.  Therefore, the Board must review 
the factual record to determine at what date on or after 
August 9, 1996, the 30 percent rating was warranted.  This 
determination requires the Board to review specific medical 
evidence of the severity of the veteran's PTSD symptomatology 
in light of the applicable rating criteria.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4 (2000).

Revised schedular rating criteria for psychiatric 
disabilities have been in effect since November 7, 1996.  
Where a provision of law or regulation changes after a claim 
is filed or reopened, but before the conclusion of the 
administrative or judicial appeal process VA must determine 
which provision is applicable to the claim.  The applicable 
provision is the one most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, the 
Board considers the veteran's claim here under both 
provisions.

Under the current criteria, 38 C.F.R. § 4.130, DC 9411, PTSD 
is evaluated as follows for the 30 percent ratings:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Under the former criteria, 38 C.F.R. § 4.132, DC 9411, PTSD 
is evaluated as follows for the 30 percent rating:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment 
[30 percent].

Medical evidence documenting the veteran's PTSD prior to 
April 30, 1998, includes a VA examination report and a 
social/industrial survey.  (Neither the veteran's service 
medical records nor his prison health records include 
evidence of PTSD diagnosis or treatment.)  September 1996 
examination and social/industrial survey reports note the 
veteran's complaints of sleep impairment, nightmares, 
irritability and anger, mistrust of authority, social 
withdrawal, avoidance of stimuli reminding him of service-
related trauma, diminished concentration and exaggerated 
startle response.  He also reported having eight children, 
having been married three times and having had 50 to 60 jobs 
from 1969 to 1990, although he had been successfully employed 
at his current job for the last six years without 
difficulties with his supervisor.  The veteran also reported 
having learned how to manage his anger.  There is no evidence 
that the veteran was sometimes precluded from working because 
of his PTSD symptomatology.  Objective findings included good 
personal hygiene, full orientation, euthymic mood, limited 
affect, cooperative, homicidal but not suicidal ideation, 
normal speech and cognitive function, at least average 
intelligence, intact memory and absence of hallucinations or 
delusions.  The social/industrial survey notes moderate to 
severe social impairment and moderate industrial impairment, 
although it does not explain how these conclusions are 
related to objective findings.  The examiner described the 
veteran's PTSD symptomatology as mild, on the ground that the 
veteran had learned to control his anger and was therefore 
able to function successfully at his occupation.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 61.

After April 30, 1998, medical evidence documents what both 
the veteran and VA health care professionals identify as 
increasingly severe PTSD symptomatology.  A social/industrial 
survey report and an examination report from June and July 
1998, respectively, note symptomatology similar to that 
described above.  However, the veteran complained that his 
symptoms had become more severe, generally, and that he had 
begun to experience memory loss.  Specific objective findings 
included increasing social withdrawal, sleep disturbance and 
stress.  Both the social/industrial survey and examination 
reports noted a mild increase in PTSD symptoms since 
September 1996.  The examiner described the current level of 
impairment as "significant" and assigned a GAF score of 60-
61.

Medical evidence from VA health care professionals and from 
the veteran himself unambiguously agree that his PTSD 
symptomatology was more severe after April 30, 1998, than it 
had been before.  Neither is there an issue as to the 
propriety of the 30 percent PTSD rating after April 30, 1998.  
The only question for the Board, here, is whether the 
evidence also supports a 30 percent rating prior to that 
date.  The VA examiner's September 1996 characterization of 
the veteran's impairment as "mild" is supported by what the 
Board finds to be well-reasoned discussion based upon the 
examiner's objective findings.  Therefore, the Board finds 
the examiner's conclusion inherently more credible than that 
provided by the drafter of the social/industrial survey.  
Furthermore, a GAF score of 61 is consistent with mild 
functional impairment indicative of some difficulty in social 
and industrial functioning, consistent with a 10 percent 
rating.  See American Psychiatric Association:  Diagnostic 
and Statistical Manual for Mental Disorders (Fourth Ed. 1994) 
(DSM-IV), adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126.  
Moreover, prior to April 30, 1998, there is no medical 
evidence sufficient to support a 30 percent rating under 
either applicable DC.  That is, there is no evidence of 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss, or of definite industrial impairment consisting 
of reduction in initiative, flexibility, efficiency and 
reliability and caused by PTSD symptoms.

In light of the foregoing, the Board believes that an 
increase in the veteran's service-connected PTSD disability 
to 30 percent was not warranted before April 30, 1998, and 
that the veteran's claim for an earlier effective date must 
be denied.


ORDER

An effective date prior to April 30, 1998, for a 30 percent 
rating for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

